[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________            FILED
                                               U.S. COURT OF APPEALS
                            No. 09-12281         ELEVENTH CIRCUIT
                                                     JULY 12, 2010
                        Non-Argument Calendar
                                                      JOHN LEY
                      ________________________
                                                        CLERK

                   D. C. Docket No. 93-00213-CR-CB

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

GERRY SANDERS,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                     _________________________

                             (July 12, 2010)

Before BLACK, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:
       Gerry Sanders appeals his 18-month sentence imposed for violating the

terms of his supervised release by committing a new crime, 18 U.S.C. § 3583.

Sanders asserts (1) the district court failed to elicit any objections to its findings of

fact and conclusions of law following the imposition of his sentence, and (2) his

sentence is procedurally and substantively unreasonable. After review, we affirm

Sanders’ sentence.

                                               I.

       Sanders contends his sentence should be vacated and his case remanded to

allow the parties to articulate their objections because the record is insufficient for

this Court to engage in meaningful review of Sanders’ sentence.1

       After imposing sentence in a supervised release revocation hearing, a district

court should elicit fully-articulated objections to the court’s findings of fact,

conclusions of law, and the manner in which the sentence was imposed. United

States v. Campbell, 473 F.3d 1345, 1346, 1348 (11th Cir. 2007) (holding the court

has not elicited fully articulated objections when it merely asks if there is

“anything else?” and neither party responds with objections). Where a district



       1
         Ordinarily, we review a sentence imposed following the revocation of supervised release
for reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir. 2006).
However, when the district court fails to elicit objections after imposing sentence, we will
consider de novo the legality of the sentence imposed. United States v. Campbell, 473 F.3d
1345, 1348 (11th Cir. 2007).

                                               2
court fails to elicit objections after imposing a sentence, we will vacate the

sentence and remand to the district court to give the parties an opportunity to

present their objections, unless the record on appeal is sufficient to enable review.

Id. at 1347.

      Further, in a revocation of supervised release case, the court must consider

the applicable sentencing range. Campbell, 473 F.3d at 1348. However, “because

the Guidelines have always been advisory for sentences imposed upon revocation

of supervised release, it is sufficient that there be some indication that the district

court was aware of and considered the Guidelines[.]” Id. at 1349 (citation and

quotation omitted). We held the record was insufficient for meaningful appellate

review where the district court never mentioned the Guidelines range or the

criminal classification of the violation on which the revocation and, in turn, the

Guidelines range, was based. Id. at 1349.

      Because the district court merely asked whether there was “anything

further?” after imposing Sanders’ sentence, the district court failed to elicit fully-

articulated objections. See Campbell, 473 F.3d at 1348. However, unlike in

Campbell, the record is sufficient to establish the district court was aware of and

considered the Guidelines range. After the Government informed the court the

Guidelines range was 6-12 months, the court confirmed both the statutory



                                            3
maximum and the Guidelines range. Moreover, as discussed below, the record on

appeal is otherwise sufficient to enable us to review Sanders’ sentence. Therefore,

we will not remand for resentencing.

                                               II.

       Sanders also asserts his sentence is procedurally and substantively

unreasonable because the district court gave no explanation for why it imposed an

above-Guidelines sentence.2

       There is no requirement the district court explicitly discuss its consideration

of each of the § 3553(a) factors on the record, as long as the sentencing judge

“set[s] forth enough to satisfy the appellate court that he has considered the parties'

arguments and has a reasoned basis for exercising his own legal decisionmaking

authority.” Rita v. United States, 127 S. Ct. 2456, 2468 (2007) (citation omitted).

However, where the district court sentences the defendant outside of the

Guidelines, it commits a procedural error if it fails to adequately explain why it has

done so. Id.; 18 U.S.C. § 3553(c)(2).

       The district court’s comments during the sentencing hearing reflect its

consideration of several of the § 3553(a) factors and its reasoning for imposing an

above-Guidelines sentence. The district court commented that Sanders’ instances


       2
         The procedural and substantive reasonableness of a sentence is reviewed for abuse of
discretion. United States v. Livesay, 587 F.3d 1274, 1278 (11th Cir. 2009).

                                               4
of domestic violence were more than “scratches and bruises,” noted domestic

violence was a particularly insidious crime, and recited Sanders had been arrested

three times for domestic violence and pled guilty twice. These comments are

relevant to a consideration of both the nature of the offense and the history and

characteristics of the defendant. The court’s comment Sanders needed to be

punished for his most recent act of domestic violence indicates these

considerations were relevant to its determination of a reasonable sentence. The

record also reflects the district court did consider the Guidelines range and

statutory maximum. Finally, the court’s recommendation Sanders receive mental

health treatment reflects its consideration to provide Sanders with needed medical

care. Because the record reflects the district court considered several of the

relevant § 3553(a) factors, its explanation for Sanders’s above-Guidelines sentence

was not an abuse of discretion. Accordingly, we affirm.

      AFFIRMED.




                                           5